
	
		II
		111th CONGRESS
		1st Session
		S. 1741
		IN THE SENATE OF THE UNITED STATES
		
			October 1, 2009
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To authorize States or political subdivisions thereof to
		  regulate fuel economy and emissions standards for taxicabs.
	
	
		1.Short titleThis Act may be cited as the
			 Green Taxis Act of
			 2009.
		2.State fuel
			 economy regulation for taxicabsSection 32919 of title 49, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(d)TaxicabsNotwithstanding subsection (a), a State or
				political subdivision of a State may prescribe requirements for fuel economy
				for taxicabs and other automobiles if such requirements are at least as
				stringent as applicable Federal requirements and if such taxicabs and other
				automobiles—
					(1)are automobiles that are capable of
				transporting not more than 10 individuals, including the driver;
					(2)are commercially available or are designed
				and manufactured pursuant to a contract with such State or political
				subdivision of such State;
					(3)are operated for
				hire pursuant to an operating or regulatory license, permit, or other
				authorization issued by such State or political subdivision of such
				State;
					(4)provide local transportation for a fare
				determined on the basis of the time or distance traveled or a combination of
				time and distance traveled; and
					(5)do not exclusively
				provide transportation to and from
				airports.
					.
		3.State regulation
			 of motor vehicle emissions for taxicabsSection 209 of the Clean Air Act (42 U.S.C.
			 7543) is amended by adding at the end the following new subsection:
			
				(f)Taxicabs(1)Notwithstanding
				subsection (a), a State or political subdivision thereof may adopt and enforce
				standards for the control of emissions from new motor vehicles that are
				taxicabs and other vehicles if such standards will be, in the aggregate, at
				least as protective of public health and welfare as applicable Federal
				standards and if such taxicabs and other vehicles—
						(A)are passenger motor vehicles that are
				capable of transporting not more than 10 individuals, including the
				driver;
						(B)are commercially available or are designed
				and manufactured pursuant to a contract with such State or political
				subdivision thereof;
						(C)are operated for
				hire pursuant to an operating or regulatory license, permit, or other
				authorization issued by such State or political subdivision thereof;
						(D)provide local transportation for a fare
				determined on the basis of the time or distance traveled or a combination of
				time and distance traveled; and
						(E)do not exclusively
				provide transportation to and from airports.
						(2)If each standard of a State or political
				subdivision thereof is at least as stringent as the comparable applicable
				Federal standard, such standard of such State or political subdivision thereof
				shall be deemed at least as protective of health and welfare as such Federal
				standards for purposes of this
				subsection.
					.
		
